Citation Nr: 1001520	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-23 618	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for bilateral glaucoma. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
impotency. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Chicago, Illinois which denied the benefits sought on appeal. 


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
March 1970 to September 1975. 

2.	On December 31, 2009 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Chicago, 
Illinois, that the appellant died in September 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  



ORDER

The appeal is dismissed.




		
S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


